 
INDEMNIFICATION AGREEEMENT
 
THIS INDEMNIFICATION AGREEMENT ("Agreement") is made and entered into on ______,
2015, by and between Nemus Bioscience, Inc., a Nevada corporation (the
"Company"), and _________________ ("Indemnitee").
 
WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;
 
WHEREAS, Section 5 of the Company's Bylaws authorizes the Company to enter into
agreements with directors and officers providing for indemnification to the
fullest extent permitted by Nevada law;
 
WHEREAS, Section 78.752 of the Nevada Revised Statutes authorizes the Company to
purchase and maintain insurance or make other financial arrangements on behalf
of any person who is or was a director, officer, employee or agent of the
Company, or is or was serving at the request of the Corporation as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise for any liability or expenses incurred by such person
in such capacity;
 
WHEREAS, Indemnitee is a director or officer of the Company;
 
WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
corporations; and
 
WHEREAS, in recognition of Indemnitee's need for substantial protection against
personal liability and in order to induce Indemnitee to serve or continue to
serve the Company, the Company wishes to provide Indemnitee with the benefits
contemplated by this Agreement including, without limitation, the
indemnification of and the payment of expenses in advance of the final
disposition of a potentially indemnifiable claim to Indemnitee to the fullest
extent permitted by law and as set forth in this Agreement, and, to the extent
insurance is maintained, for the coverage of Indemnitee under the Company's
directors' and officers' liability insurance policies.
 
NOW, THEREFORE, in consideration of the above premises and intending to be
legally bound hereby, the parties agree as follows:
 
1.     Certain Definitions
 
(a)   Board: the Board of Directors of the Company.
 
(b)   Change in Control: shall be deemed to have occurred if (i) any "person"
(as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended (the "Exchange Act")), other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or a
corporation owned directly or indirectly by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
becomes the "Beneficial Owner" (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 20% or
more of the total voting power represented by the Company's then outstanding
Voting Securities, or (ii) during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board and any new
director whose election by the Board or nomination for election by the Company's
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof, or (iii) the shareholders
of the Company approve a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation that would result in the
Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) at least 80% of the total voting
power represented by the Voting Securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation, or the
shareholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company (in one
transaction or a series of transactions) of all or substantially all of the
Company's assets.
 
1

--------------------------------------------------------------------------------

(c)   Disinterested Director: a director of the Company who is not and was not a
party to the Proceeding in respect of which indemnification is sought by
Indemnitee.
 
(d)   Expenses: any expense, including without limitation, attorneys' fees,
retainers, court costs, transcript costs, fees and expenses of experts,
including accountants and other advisors, travel expenses, duplicating costs,
postage, delivery service fees, filing fees, and all other disbursements or
expenses of the types typically paid or incurred in connection with
investigating, defending, being a witness in, or participating in, or preparing
for any of the foregoing in, any Proceeding relating to an Indemnifiable Event,
and any expenses of establishing a right to indemnification under this
Agreement.
 
(e)   Indemnifiable Event: any event or occurrence that takes place either prior
to or after the execution of this Agreement, related to the fact that Indemnitee
is or was a director or officer of the Company, or while a director or officer,
is or was serving at the request of the Company as a director, officer,
employee, trustee, agent, limited partner, member or fiduciary of another
foreign or domestic corporation, partnership, joint venture, employee benefit
plan, trust, or other enterprise, or was a director, officer, employee, or agent
of a foreign or domestic corporation that was a predecessor corporation of the
Company or of another enterprise at the request of such predecessor corporation,
or related to anything done or not done by Indemnitee in any such capacity,
whether or not the basis of the Proceeding is an alleged action or inaction in
an official capacity as a director, officer, employee, or agent or in any other
capacity while serving as a director, officer, employee, or agent of the
Company, as described above.
 
(f)    Independent Counsel: the person or body appointed in connection with
Section 3.
 
(g)   NRS: the Nevada Revised Statutes, as amended from time to time.
 
(h)   Potential Change in Control: shall be deemed to have occurred if (i) the
Company enters into an agreement or arrangement, the consummation of which would
result in the occurrence of a Change in Control; (ii) any person (including the
Company) publicly announces an intention to take or to consider taking actions
that, if consummated, would constitute a Change in Control; (iii) any person
(other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company acting in such capacity or a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company), who is or becomes
the Beneficial Owner, directly or indirectly, of securities of the Company
representing 10% or more of the combined voting power of the Company's then
outstanding Voting Securities, increases their beneficial ownership of such
securities by 5% or more over the percentage so owned by such person on the date
hereof, or (iv) the Board adopts a resolution to the effect that, for purposes
of this Agreement, a Potential Change in Control has occurred.
 
(i)    Proceeding: any threatened, pending, or completed action, suit,
arbitration, alternative dispute mechanism, inquiry, administrative or
legislative hearing, or investigation or any other actual, threatened or
completed proceeding, including any and all appeals, whether conducted by the
Company or any other party, whether civil, criminal, administrative,
investigative, or other, and in each case whether or not commenced prior to the
date of this Agreement, that relates to an Indemnifiable Event.
 
2

--------------------------------------------------------------------------------

(j)    Voting Securities: any securities of the Company that vote generally in
the election of directors.
 
2.     Agreement to Indemnify.
 
(a)   General Agreement. In the event Indemnitee was, is, or becomes a party to
or witness or other participant in, or is threatened to be made a party to or
witness or other participant in a Proceeding by reason of (or arising in part
out of) an Indemnifiable Event, the Company shall indemnify Indemnitee to the
fullest extent permitted by law as soon as practicable but in no event no later
than thirty (30) days after written demand to the Company in accordance with
Section 4, from and against any and all Expenses, liability or loss, judgments,
fines, ERISA excise taxes and penalties, amounts paid or to be paid in
settlement, any interest, assessments, or other charges imposed thereon, and any
federal, state, local, or foreign taxes imposed as a result of the actual or
deemed receipt of any payments under this Agreement, to the fullest extent
permitted by applicable law, as the same exists or may hereafter be amended or
interpreted (but in the case of any such amendment or interpretation, only to
the extent that such amendment or interpretation permits the Company to provide
broader indemnification rights than were permitted prior thereto).
 
(b)   Initiation of Proceeding by Indemnitee. Notwithstanding anything in this
Agreement to the contrary, Indemnitee shall not be entitled to indemnification
or payment of expenses pursuant to this Agreement in connection with any
Proceeding initiated by Indemnitee (including, without limitation,
counterclaims) against the Company or any director or officer of the Company
unless (i) the Company has joined in or the Board has consented to the
initiation of such Proceeding; (ii) the Proceeding is one to enforce
indemnification rights under Section 5; or (iii) the Proceeding is instituted
after a Change in Control.
 
(c)   Payment of Expenses in Advance of Final Disposition. If so requested by
Indemnitee, the Company shall pay any and all Expenses to Indemnitee (an
"Expense Payment") within five (5) business days after the receipt by the
Company of a statement or statements from Indemnitee requesting such payment or
payments. Expense Payments shall be made without regard to Indemnitee's ability
to repay the Expenses and without regard to Indemnitee's ultimate entitlement to
indemnification under the provisions of this Agreement. Indemnitee shall qualify
for the payment of expenses solely upon the execution and delivery to the
Company of an undertaking in form and substance reasonably satisfactory to the
Company providing that Indemnitee undertakes to repay the amount if it is
ultimately determined by a court of competent jurisdiction that Indemnitee is
not entitled to be indemnified by the Company. Payments shall include any and
all reasonable Expenses incurred pursuing an action to enforce this right of
payment. Any determination made by the Independent Counsel that Indemnitee
would not be permitted to be indemnified under applicable law shall not be
binding and Indemnitee shall not be required to reimburse the Company for any
Expense Payment until a final judicial determination is made with respect
thereto (as to which all rights of appeal therefrom have been exhausted or
lapsed). Indemnitee's obligation to reimburse the Company for Expense Payments
shall be unsecured and no interest shall be charged thereon.
 
(d)   Mandatory Indemnification. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful (on the merits or
otherwise) in defense of any Proceeding relating in whole or in part to an
Indemnifiable Event or in defense of any claim, issue or matter therein,
Indemnitee shall be indemnified against all Expenses incurred in connection
therewith. For purposes of this Section 2(d) and without limiting the foregoing,
the termination of any claim, issue or matter in any such Proceeding by
dismissal, with or without prejudice, shall be deemed to be a successful result
as to such claim, issue or matter.
 
3

--------------------------------------------------------------------------------

(e)   Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
Expenses, liability or loss, judgments, fines, ERISA excise taxes and penalties,
amounts paid or to be paid in settlement, any interest, assessments, or other
charges imposed thereon, or any federal, state, local, or foreign taxes imposed
as a result of the actual or deemed receipt of any payments under this
Agreement, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.
 
3.     Authorization of Indemnification; Independent Counsel. The person,
persons or entity (the "Independent Counsel") who shall determine whether
indemnification is permissible under applicable law shall be an attorney
admitted to practice in the State of Nevada, selected by Indemnitee and approved
and appointed by a majority vote of a quorum consisting of Disinterested
Directors. If no Disinterested Directors exist, then the Board shall select a
person, persons or entity otherwise capable of acting as Independent Counsel to
appoint the Independent Counsel. The Independent Counsel shall not include any
person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee against the other in an action to determine Indemnitee's rights
under this Agreement or the Company's Bylaws now or hereafter in effect relating
to Proceedings for Indemnifiable Events. Such counsel, among other things, shall
render a written opinion to the Company and Indemnitee as to whether and to what
extent Indemnitee is permitted to be indemnified under applicable law. The
Company agrees to pay the reasonable fees of the Independent Counsel and any
party selected to appoint Independent Counsel and to indemnify fully such
counsel against any and all expenses (including attorneys' fees), claims,
liabilities, loss, and damages arising out of or relating to this Agreement or
their engagement hereunder.
 
4.     Indemnification Process and Appeal.
 
(a)   Indemnification Payment. Indemnitee shall be entitled to indemnification
and shall receive payment thereof from the Company in accordance with this
Agreement as soon as practicable but in any event no later than thirty (30)
calendar days after Indemnitee has made written demand on the Company for
indemnification (which written demand shall include such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification), unless the Independent Counsel has provided a written
determination to the Company and Indemnitee that indemnification is not
permissible under applicable law.
 
(b)   Suit to Enforce Rights. If (i) no determination as to whether
indemnification is permissible under applicable law has been made within thirty
(30) calendar days after Indemnitee has made a demand in accordance with
Section 4(a), (ii) payment of indemnification pursuant to Section 4(a) is not
made within thirty (30) calendar days after a determination that indemnification
is permissible under applicable law, (iii) Independent Counsel determines
pursuant to Section 4(a) that indemnification is not permissible under
applicable law or (iv) Indemnitee has not received payment of Expenses within
five (5) business days after making such a request in accordance with
Section 2(c), then Indemnitee shall have the right to enforce its rights under
this Agreement by commencing litigation in any court of competent jurisdiction
seeking an initial determination by the court or challenging any determination
by the Independent Counsel or any aspect thereof. The Company hereby consents to
service of process at the address listed in Section 17 and to appear in any such
proceeding. Any determination by the Independent Counsel not challenged by
Indemnitee on or before the first anniversary of the date of the Independent
Counsel's determination shall be binding on the Company and Indemnitee. The
remedy provided for in this Section 4 is non-exclusive and shall be in addition
to any other remedies available to Indemnitee in law or equity.
 
4

--------------------------------------------------------------------------------

(c)           Defense to Indemnification; Burden of Proof; Presumptions.
 
(i)            To the maximum extent permitted by applicable law in making a
determination with respect to whether indemnification is permissible, the
Independent Counsel shall presume that indemnification is permissible if
Indemnitee has submitted a request for indemnification in accordance with
Section 4(a) of this Agreement, and the Company shall have the burden of proof
to overcome that presumption in connection with the making by the Independent
Counsel of any determination contrary to that presumption.
 
(ii)           It shall be a defense to any action brought by Indemnitee against
the Company to enforce this Agreement (other than an action brought to enforce a
claim for Expense Payment incurred in connection with a Proceeding in advance of
its final disposition where the required undertaking has been tendered to the
Company) that it is not permissible under applicable law for the Company to
indemnify Indemnitee for the amount claimed.
 
(iii)          In connection with any action brought pursuant to Section 4(b) as
to whether Indemnitee is entitled to be indemnified hereunder, the Company must
prove with clear and convincing evidence that Indemnitee is not entitled to
indemnification under this Agreement.
 
(iv)          Neither the failure of the Independent Counsel to have made a
determination prior to the commencement of such action by Indemnitee that
indemnification is permissible under applicable law, nor an actual determination
by the Independent Counsel that indemnification is not permissible under
applicable law shall be admissible as evidence in any such action for any
purpose. For purposes of this Agreement, the termination of any claim, action,
suit or proceeding, by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.
 
(v)           For the purposes of any determination by the Independent Counsel
under this Agreement, Indemnitee shall be deemed to have acted in good faith and
in a manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, or, with respect to any criminal action or proceeding,
to have had no reasonable cause to believe Indemnitee's conduct was unlawful, if
Indemnitee's action is based on the records or books of account of the Company
or another enterprise, or on information supplied to Indemnitee by the officers
of the Company or another enterprise in the course of their duties, or on the
advice of legal counsel for the Company or another enterprise or on information
or records given or reports made to the Company or another enterprise by an
independent certified public accountant or by an appraiser or other expert
selected with reasonable care by the Company or another enterprise. The term
"another enterprise" as used in this Section 4(c)(v) shall mean any other
corporation or any partnership, joint venture, trust, employee benefit plan or
other enterprise of which Indemnitee is or was serving at the request of the
Company as a director, officer, employee or agent. The provisions of this
Section 4(c)(v) shall not be deemed to be exclusive or to limit in any way the
circumstances in which Indemnitee may be deemed to have met the applicable
standard of conduct set forth under Nevada law.
 
5

--------------------------------------------------------------------------------

5.     Indemnification for Expenses Incurred in Enforcing Rights. The Company
shall indemnify Indemnitee against any and all Expenses and, if requested by
Indemnitee, shall pay such Expenses to Indemnitee in advance of final
disposition on such terms and conditions as the Board deems appropriate, that
are incurred by Indemnitee in connection with any claim asserted against or
action brought by Indemnitee for:
 
(a)   enforcement of this Agreement;
 
(b)   indemnification of Expenses or Expense Payments by the Company under this
Agreement or any other agreement or under applicable law or the Company's
Articles of Incorporation or Bylaws now or hereafter in effect relating to
indemnification for Indemnifiable Events, and/or
 
(c)   recovery under directors' or officers' liability insurance policies
maintained by the Company.
 
6.     Notification and Defense of Proceeding.
 
(a)   Notice. Promptly after receipt by Indemnitee of notice of the commencement
of any Proceeding relating to an Indemnifiable Event, Indemnitee shall, if a
claim in respect thereof is to be made against the Company under this Agreement,
notify the Company of the commencement thereof; but the omission to so notify
the Company shall not relieve it from any liability that it may have to
Indemnitee.
 
(b)   Defense. With respect to any Proceeding relating to an Indemnifiable Event
as to which Indemnitee notifies the Company of the commencement thereof, the
Company shall be entitled to participate in such Proceeding at its own expense
and except as otherwise provided below, and, to the extent the Company so
wishes, it may assume the defense thereof with counsel reasonably satisfactory
to Indemnitee. After notice from the Company to Indemnitee of its election to
assume the defense of any Proceeding relating to an Indemnifiable Event, the
Company shall not be liable to Indemnitee under this Agreement or otherwise for
any Expenses subsequently incurred by Indemnitee in connection with the defense
of such Proceeding other than reasonable costs of investigation or as otherwise
provided below. Indemnitee shall have the right to employ Indemnitee's own
counsel in such Proceeding but all Expenses related thereto incurred after
notice from the Company of its election to assume the defense shall be at
Indemnitee's expense unless: (i) the employment of counsel by Indemnitee has
been authorized by the Company, (ii) Indemnitee has reasonably determined that
there may be a conflict of interest between Indemnitee and the Company in the
defense of the Proceeding, (iii) Independent Counsel has determined that a
Change in Control has occurred, or (iv) the Company shall not within thirty (30)
calendar days in fact have employed counsel to assume the defense of such
Proceeding, in each of which case all Expenses of the Proceeding shall be borne
by the Company. If the Company has selected counsel to represent Indemnitee and
other current and former directors and officers of the Company in the defense of
a Proceeding, and a majority of such persons, including Indemnitee, reasonably
object to such counsel selected by the Company pursuant to this Section 6(b),
then such persons, including Indemnitee, shall be permitted to employ one
(1) additional counsel of their choice and the reasonable fees and expenses of
such counsel shall be at the expense of the Company; provided, however, that
such counsel shall be chosen from amongst the list of counsel, if any, approved
by any company with which the Company obtains or maintains insurance. In the
event separate counsel is retained by an Indemnitee pursuant to this
Section 6(b), the Company shall cooperate with Indemnitee with respect to the
defense of the Proceeding, including making documents, witnesses and other
reasonable information related to the defense available to Indemnitee and such
separate counsel pursuant to joint-defense agreements or confidentiality
agreements, as appropriate. The Company shall not be entitled to assume the
defense of any Proceeding brought by or on behalf of the Company or as to which
the determination shall have been made by Indemnitee pursuant to (ii) above or
by Independent Counsel pursuant to (iii) above.
 
6

--------------------------------------------------------------------------------

(c)   Settlement of Claims. The Company shall not be liable to indemnify
Indemnitee under this Agreement or otherwise for any amounts paid in settlement
of any Proceeding effected without the Company's written consent, provided,
however, that if a Change in Control has occurred, the Company shall be liable
for indemnification of Indemnitee for amounts paid in settlement if the
Independent Counsel has approved the settlement. The Company shall not settle
any Proceeding in any manner that would impose any penalty or limitation on
Indemnitee without Indemnitee's written consent. Neither the Company nor
Indemnitee shall unreasonably withhold their consent to any proposed settlement.
The Company's liability hereunder shall not be excused if participation in the
Proceeding by the Company was barred by this Agreement.
 
7.     Establishment of Trust. In the event of a Change in Control or a
Potential Change in Control, the Company shall, upon written request by
Indemnitee, create a trust for the benefit of Indemnitee and from time to time
upon written request of Indemnitee shall fund the trust in an amount sufficient
to satisfy any and all claims hereunder, including Expenses, reasonably
anticipated at the time of each such request to be incurred in connection with
investigating, preparing for, participating in, or defending any Proceeding
relating to an Indemnifiable Event. The amount or amounts to be deposited in the
trust pursuant to the foregoing funding obligation shall be determined by the
Independent Counsel. The terms of the trust shall provide that upon a Change in
Control, (i) the trust shall not be revoked or the principal thereof invaded,
without the written consent of Indemnitee, (ii) the trustee shall advance,
within ten (10) business days of a request by Indemnitee, any and all Expenses
to Indemnitee (and Indemnitee hereby agrees to reimburse the trust under the
same circumstances for which Indemnitee would be required to reimburse the
Company under Section 2(c) of this Agreement), (iii) the trust shall continue to
be funded by the Company in accordance with the funding obligation set forth
above, (iv) the trustee shall promptly pay to Indemnitee all amounts for which
Indemnitee shall be entitled to indemnification pursuant to this Agreement or
otherwise, and (v) all unexpended funds in the trust shall revert to the Company
upon a final determination by the Independent Counsel or a court of competent
jurisdiction, as the case may be, that Indemnitee has been fully indemnified
under the terms of this Agreement. The trustee shall be chosen by Indemnitee.
Nothing in this Section 7 shall relieve the Company of any of its obligations
under this Agreement. All income earned on the assets held in the trust shall be
reported as income by the Company for federal, state, local, and foreign tax
purposes. The Company shall pay all costs of establishing and maintaining the
trust and shall indemnify the trustee against any and all expenses (including
attorneys' fees), claims, liabilities, loss, and damages arising out of or
relating to this Agreement or the establishment and maintenance of the trust.
 
8.     Non-Exclusivity. The rights of Indemnitee hereunder are non-exclusive and
shall be in addition to any other rights Indemnitee may have under applicable
law, the Company's Articles of Incorporation, Bylaws or otherwise. To the extent
that a change in applicable law (whether by statute or judicial decision)
permits greater indemnification by agreement than would be afforded currently
under the Company's Articles of Incorporation, Bylaws, applicable law, or this
Agreement, it is the intent of the parties that Indemnitee enjoy by this
Agreement the greater benefits so afforded by such change.
 
9.     Liability Insurance. To the extent the Company maintains an insurance
policy or policies providing directors' or officers' liability insurance,
Indemnitee shall be covered by such policy or policies, in accordance with its
or their terms, to the maximum extent of the coverage available for any Company
director or officer.
 
10.   Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or on behalf of the Company or any affiliate of the
Company against Indemnitee, Indemnitee's spouse, heirs, executors, or personal
or legal representatives after the expiration of two years from the date of
accrual of such cause of action, or such longer period as may be required or
permitted by applicable law under the circumstances. Any claim or cause of
action of the Company or its affiliate shall be extinguished and deemed released
unless asserted by the timely filing of a legal action within such
period; provided, however, that if any shorter period of limitations is
otherwise applicable to any such cause of action the shorter period shall
govern.
 
7

--------------------------------------------------------------------------------

11.   Amendment of this Agreement. No supplement, modification, or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall
operate as a waiver of any other provisions hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver. Except as specifically
provided herein, no failure to exercise and no delay in exercising any right or
remedy hereunder shall constitute a waiver thereof.
 
12.   Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.
 
13.   No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, Bylaw of the Company or otherwise) of the amounts
otherwise indemnifiable hereunder.
 
14.   Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, assigns, including any direct or indirect successor by purchase,
merger, consolidation, or otherwise to all, substantially all, or a substantial
part, of the business and/or assets of the Company, spouses, heirs, and personal
and legal representatives. The Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation, or otherwise) to
all, substantially all, or a substantial part, of the business and/or assets of
the Company, by written agreement in form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. This Agreement shall continue in effect
regardless of whether Indemnitee continues to serve as a director or officer of
the Company or of any other enterprise at the Company's request.
 
15.   Severability. If any provision (or portion thereof) of this Agreement
shall be held by a court of competent jurisdiction to be invalid, void, or
otherwise unenforceable, the remaining provisions shall remain enforceable to
the fullest extent permitted by law. Furthermore, to the fullest extent
possible, the remaining provisions of this Agreement shall be construed so as to
give effect to the intent manifested by the provision held invalid, void, or
unenforceable.
 
16.   Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Nevada applicable without
giving effect to the principles of conflicts of laws. 
 
8

--------------------------------------------------------------------------------

17.   Notices. All notices, demands, service of process and other communications
required or permitted hereunder shall be made in writing and shall be deemed to
have been duly given if delivered by hand, against receipt, mailed, postage
prepaid, certified or registered mail, return receipt requested, faxed (which is
confirmed) or sent by an overnight courier service, such as Federal Express, and
addressed to the Company at:
 
Nemus Bioscience, Inc.
650 Town Center Drive, Suite 1770
Costa Mesa, CA 92626
Attn:  Chief Executive Officer
 
and to Indemnitee at Indemnitee's address set forth on the signature
page hereto.
 
Notice of change of address shall be effective only when done in accordance with
this Section. All notices complying with this Section shall be deemed to have
been received on the date of delivery or on the third business day after
mailing.


IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day specified above.
 
 
 
NEMUS BIOSCIENCE, INC.
 
 
 
 
 
By:
 
 
 
       [Name of Executive Officer]
 
 
 
 
 
 
 
INDEMNITEE
 
 
 
 
 
 
 
 
 

 




9